                                     Case 2:20-cv-10455-SB-PD Document 1 Filed 11/16/20 Page 1 of 4 Page ID #:1




                                      1   Marcos D. Sasso, Esq. (SBN 228905)
                                          sassom@ballardspahr.com
                                      2   Susan N. Nikdel (SBN 317921)
                                          nikdels@ballardspahr.com
                                      3   BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 1400
                                      4   Los Angeles, CA 90067-2915
                                          Telephone: 424.204.4400
                                      5   Facsimile: 424.204.4350
                                      6   Attorneys for Defendant
                                          SPECIALIZED LOAN SERVICING
                                      7     LLC
                                      8

                                      9                        UNITED STATES DISTRICT COURT
                                     10                      CENTRAL DISTRICT OF CALIFORNIA
                                     11
2029 Century Park East, Suite 1400




                                          ERIC T. MITCHELL, an individual, on          CASE NO. 2:20-CV-10455
  Los Angeles, CA 90067-2915




                                     12   behalf of himself and all others similarly
                                          situated,
       Ballard Spahr LLP




                                     13                                                NOTICE OF REMOVAL
                                                             Plaintiff,
                                     14                                                (Pursuant to 28 U.S.C. § 1331 –
                                                v.                                     Federal Question)
                                     15
                                          SPECIALIZED LOAN SERVICING
                                     16   LLC, and DOES 1 through 100, inclusive,
                                     17                      Defendants.
                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                   1
                                                                          NOTICE OF REMOVAL
                                     Case 2:20-cv-10455-SB-PD Document 1 Filed 11/16/20 Page 2 of 4 Page ID #:2




                                      1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                      2   DISTRICT OF CALIFORNIA:
                                      3            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections 1331,
                                      4   1441(a), and 14461, defendant Specialized Loan Servicing LLC (“SLS”) hereby
                                      5   removes the action entitled Eric T. Mitchell v. Specialized Loan Servicing, LLC, et
                                      6   al., Superior Court of the State of California, County of Los Angeles, Case No.
                                      7   20STCV37533 (the “Action”), to the United States District Court for the Central
                                      8   District of California on the following grounds:
                                      9            1.    Removal Is Timely. The Complaint was received and served on SLS
                                     10   on October 16, 2020. SLS has timely filed this Notice of Removal pursuant to 28
                                     11   U.S.C. § 1446(b) because it has filed it within 30 days of receipt and service of the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   Complaint, and within one year after “commencement of the action” in state court.
       Ballard Spahr LLP




                                     13   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process and pleadings
                                     14   in the Action and received by SLS are attached as Exhibit A.
                                     15            2.    This Court Has Removal Jurisdiction Over This Action. The Action is
                                     16   a civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331
                                     17   and is one that SLS may remove to this Court pursuant to the provisions of 28 U.S.C.
                                     18   § 1441(b) in that Plaintiff alleges violations of the federal Fair Credit Reporting Act,
                                     19   15 U.S.C. § 1681, et seq. (the “FCRA”) (see Compl., ¶¶ 1, 17-53, 71-87), a claim
                                     20   that is created by, and arises under, federal law. To the extent Plaintiff’s other claims
                                     21   in the Action arise under state law, including Cal. Bus. & Prof. Code § 17200, et
                                     22   seq., and the common law breach of contract and negligence claims, supplemental
                                     23   jurisdiction over such claims exists pursuant to 28 U.S.C. §§ 1367 and 1441 (c).
                                     24

                                     25
                                          1
                                     26       While SLS denies any liability or that class certification is appropriate in this
                                                  matter, there may be additional grounds for removal based on 28 U.S.C. §
                                     27           1332(a), (d).
                                     28
                                                                                    1
                                                                           NOTICE OF REMOVAL
                                     Case 2:20-cv-10455-SB-PD Document 1 Filed 11/16/20 Page 3 of 4 Page ID #:3




                                      1         3.     Proper Jurisdiction. This Court is the proper district court for removal
                                      2   because the Superior Court of the State of California for the County of Los Angeles
                                      3   is located within the jurisdiction of the United States District Court for the Central
                                      4   District of California.
                                      5         4.     Notice Has Been Effected. SLS concurrently is filing a copy of this
                                      6   Notice of Removal of Action with the Superior Court of the State of California for
                                      7   the County of Los Angeles. SLS will concurrently serve Plaintiff with copies of this
                                      8   Notice of Removal and the Notice filed in the Action.
                                      9    Dated: November 16, 2020             BALLARD SPAHR, LLP
                                                                                MARCOS D. SASSO
                                     10                                         SUSAN N. NIKDEL
                                     11
2029 Century Park East, Suite 1400




                                                                                By:     /s/ Marcos D. Sasso
  Los Angeles, CA 90067-2915




                                     12                                               Marcos D. Sasso
       Ballard Spahr LLP




                                     13                                               Attorneys for Defendant
                                                                                       SPECIALIZED LOAN SERVICING
                                     14                                                LLC
                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                  2
                                                                         NOTICE OF REMOVAL
                                     Case 2:20-cv-10455-SB-PD Document 1 Filed 11/16/20 Page 4 of 4 Page ID #:4




                                      1                                            CERTIFICATE OF SERVICE
                                      2        I am a resident of the State of California, over the age of eighteen years, and
                                        not a party to the within action. My business address is BALLARD SPAHR
                                      3 LLP, 2029 Century Park East, Suite 1400, Los Angeles, CA 90067-2915. On
                                        November 16, 2020, I served the within documents:
                                      4
                                                                                    NOTICE OF REMOVAL
                                      5
                                                              BY PERSONAL DELIVERY: by causing personal delivery by
                                      6                        First Legal Network of the document(s) listed above to the person(s)
                                                               at the address(es ) set forth below.
                                      7
                                                              BY MAIL: by placing the document(s) listed above in a sealed
                                      8                        envelope with postage thereon fully prepaid, in the United States mail
                                                               at Los Angeles, California addressed as set forth below.
                                      9
                                                              BY E-MAIL: by attaching an electronic copy of the document(s)
                                     10                        listed above to the e-mail address listed below.
                                     11                       BY OVERNIGHT MAIL: by causing document(s) to be picked up
2029 Century Park East, Suite 1400




                                                               by an overnight delivery service company for delivery to the
  Los Angeles, CA 90067-2915




                                     12                        addressee(s) on the next business day.
       Ballard Spahr LLP




                                     13        Caleb Marker                                      Attorneys for Plaintiff
                                     14        Flinn T. Milligan
                                               Arielle M. Canepa
                                     15        Zimmerman Reed, LLP
                                               2381 Rosecrans Ave., Suite 328
                                     16        Manhattan Beach, CA 90245
                                               Telephone: (877) 500-8780
                                     17        Facsimile: (877) 500-8781
                                               caleb.marker@zimmreed.com
                                     18        flinn.milligan@zimmreed.com
                                               arielle.canepa@zimmreed.com
                                     19

                                     20
                                               I am readily familiar with the firm’s practice of collection and processing
                                     21 correspondence   for mailing. Under that practice it would be deposited with the
                                        U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                     22 ordinary course of business. I am aware that on motion of the party served, service
                                        is presumed invalid if postal cancellation date or postage meter date is more than
                                     23 one day after date of deposit for mailing in affidavit.

                                     24         I declare that I am employed in the office of a member of the bar of this
                                          Court at whose direction the service was made.
                                     25
                                                    Executed on November 16, 2020 at Los Angeles, California.
                                     26

                                     27
                                                                                             Shari L. Green
                                     28

                                          Error! Unknown document property name.
                                                                                     CERTIFICATE OF SERVICE
